Citation Nr: 0825560	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a nondisplaced fracture of the medial malleolus 
of the right ankle with degenerative change of the tarsal 
joints.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1962 to 
October 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California - 
which, in relevant part, denied the veteran's claim for 
service connection for PTSD but granted his claim for service 
connection for a right ankle disability and assigned an 
initial 0 percent (i.e., noncompensable) rating retroactively 
effective from the date of receipt of his claim.  He wants a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board is remanding the claim for service connection for 
PTSD to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
However, the Board is going ahead and deciding the claim for 
a higher initial rating for the right ankle disability.


FINDING OF FACT

The veteran has normal range of motion in his right ankle, 
and no objective clinical indications of instability or 
laxity, other weakness, premature fatigability, lack of 
endurance, etc.  But he has traumatic arthritis, albeit 
minimal, with associated chronic pain.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 10 
percent, but no greater, for the veteran's right ankle 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5271 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in August 2002, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Keep in mind the VCAA letter issued was in the 
context of him trying to establish his underlying entitlement 
to service connection, since granted, so the letter addressed 
these requirements as opposed to those for obtaining a 
downstream higher initial disability rating or different 
effective date.

In Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008), the U. S. Court of Appeals for Veterans Claims 
(Court) addressed the question of who bears the burden of 
proof - the appellant or VA, in demonstrating how a VCAA 
notice error has adversely affected the essential fairness of 
the adjudication when the claim submitted has been 
substantiated, e.g., a claim for service connection has been 
granted and a disability rating and effective date have been 
assigned.  Consistent with its prior decisions in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) and Dingess v. Nicholson, 
19 Vet. App. 473 (2006) - which the Court found had not been 
explicitly or implicitly overruled by the intervening 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Sanders v. Nicholson, 487 F.3d 881 (2007), petition for 
cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) - the Court 
held that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements.  "[O]nce a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  
As a caveat, the Court reserved for future consideration 
whether a different rule should apply in situations, unlike 
in this case, where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.  

In any event, here, a more recent January 2008 letter 
informed the veteran of the downstream disability rating and 
effective date elements of his initial, underlying claim for 
service connection.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See, too, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

Consider, as well, that the RO issued the first VCAA notice 
letter prior to initially adjudicating the veteran's claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  Also, the RO issued a 
supplemental statement of the case (SSOC) in January 2008, 
after providing that additional VCAA notice, readjudicating 
the claim in light of additional evidence that was received.  
This is important to point out because the Federal Circuit 
Court and the Veterans Claims Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (both indicating that if, for whatever 
reason, there was no VCAA notice prior to the initial 
adjudication of the claim or, if there was, it was inadequate 
(i.e., not fully content-compliant), then this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a SOC or SSOC, such that the intended purpose of 
the notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim).

So even if there arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
and his responses, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records - including the report of his VA 
compensation examination assessing the severity of his right 
ankle disability.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Whether the Veteran is Entitled to a Higher Rating for his 
Right Ankle Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2008).



If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In the January 2003 rating decision at issue, the RO granted 
service connection for the veteran's ankle condition and 
assigned an initial disability rating of 0 percent.  He 
asserts that he is entitled to a higher, i.e., compensable 
rating.

Under 38 C.F.R. § 4.71a, DC 5271, a 10 percent disability 
rating is warranted when there is moderate limitation of 
motion of the ankle.  A 20 percent rating requires marked 
limitation of motion.  When, as here, an evaluation of a 
disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
DC, any additional functional loss the veteran may have by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
Furthermore, 38 C.F.R. § 4.40 states that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In May 2007, a VA physician examined the veteran's right 
ankle specifically to assess its' severity.  The evaluating 
VA physician reviewed the veteran's claims file for the 
pertinent medical and other history, including x-rays.  The 
VA physician's report states that "[t]he range of motion of 
the right ankle is normal and it is similar to the opposite 
side with 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion."  The VA physician also performed a DeLuca 
examination and concluded there is "[n]o obvious 
fatigability or lack of endurance or loss of range of motion 
or any significant pain on motion."  The VA physician's 
report also notes there is no obvious deformity, local 
swelling, redness or puffiness, or warmth associated with the 
veteran's ankle condition.  Furthermore, the report notes 
that stress tests performed on the right ankle show there is 
no ligamentous laxity.  The VA physician's diagnosis of the 
veteran's ankle condition was status post right ankle 
fracture with minimal traumatic degenerative joint disease 
(DJD) with chronic pain.

In arguing for a compensable rating, the veteran asserts that 
his right ankle disability is the "underlying cause" of 
many of his other medical problems, specifically those with 
his back, hips, knees, and neck.  But if this is indeed 
the case, he needs to file additional claims for these 
additional disabilities, as secondary to his service-
connected right ankle disability.  See 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995) (permitting service 
connection for additional disability that is proximately due 
to, the result of, or chronically aggravated by a service-
connected condition).  At present, however, he has not 
established this additional entitlement.  Hence, the possible 
relationships of other conditions as secondary to his ankle 
condition do not, in and of themselves, give rise to an 
increase in the disability evaluation of his underlying ankle 
condition.



And as specifically concerns the severity of his right ankle 
disability, the Board acknowledges the veteran's complaints 
of resulting aches and pains.  But any finding of functional 
loss due to pain must be supported by adequate pathology 
and evidenced by his visible behavior.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The VA 
physician that examined the veteran's right ankle in May 2007 
indicated he has normal range of motion, despite his 
complaints of pain, and moreover no additional functional 
loss - including limitation of motion as a result of the 
DeLuca factors (e.g., significant pain, 
premature fatigability or lack of endurance, etc.).  So even 
assuming the veteran at times experiences pain as he alleges, 
there is no objective clinical evidence of any resulting 
functional impairment attributable to the pain, including 
limitation of motion.  See also 38 C.F.R. § 4.71, Plate II, 
indicating normal range of motion in the ankle is 0 to 20 
degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  The May 2007 VA examiner indicated the veteran's 
dorsiflexion was to 20 degrees, so normal, and that his 
plantar flexion was to 40 degrees, so only marginally less 
than normal.

Still, although the veteran's right ankle has what amounts to 
normal range of motion, the VA physician's report notes there 
is some tenderness over the right sinus tarsi area.  The 
report also notes the veteran exhibits ambulatory challenges, 
as he walks with the aid of a cane.  And although the VA 
physician, in observing the veteran, attributed most of his 
pain and ambulatory challenges to his other musculoskeletal 
problems, the examiner did not exclude the right ankle 
disability as contributing to the veteran's inability to walk 
unaided.  In addition, the examiner confirmed the veteran has 
DJD, i.e., arthritis in his right ankle, albeit "minimal", 
with associated chronic pain - which, under DCs 5003-5010, 
is, itself, grounds for assigning at least the minimum 
compensable rating of 10 percent, even where, as here, there 
is a noncompensable degree of limitation of motion.  See, 
too, 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3, and Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), requiring resolution of 
all reasonable doubt in the veteran's favor.



The veteran does not, however, have the marked limitation of 
motion required for an even higher 20 percent rating under DC 
5271, as, again, he is only receiving the lesser 10 percent 
rating because of his relatively minimal traumatic arthritis 
and associated chronic pain, despite his what amounts to be 
normal range of motion.  And furthermore, since he has never 
had more than 10 percent disability since the effective date 
of his award, the Board cannot stage his rating under 
Fenderson because he has never met the requirements for an 
even higher 20 percent rating.


ORDER

A higher 10 percent initial rating is granted for the right 
ankle disability, retroactively effective from August 30, 
2001, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

In the January 2003 rating decision at issue, the RO denied 
the veteran's claim for service connection for PTSD because, 
although he has the required current diagnosis of this 
condition, the RO was unable to identify a stressor during 
his military service to support this diagnosis.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); but also a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).



If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of his 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  
See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(regarding combat veterans) and Cohen v. Brown, 10 Vet. App. 
128 (1997).

As mentioned, the diagnostic criteria, including those 
related to stressors, set forth in The American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by VA. 38 C.F.R. § 4.125.  According to these 
criteria, a diagnosis of PTSD requires that a veteran be 
exposed to a traumatic event, and that he experience a number 
of specified current symptoms.  The traumatic event, or 
stressor, involves experienced, witnessed, or being 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.  In addition, the 
response must involve intense feelings of fear, helplessness, 
or horror.

If the veteran did not engage in combat with the enemy, or he 
did engage in combat but the alleged in-service stressor is 
not combat related, his lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged in-
service stressor.  Instead, the record must contain credible 
supporting evidence that corroborates his testimony or 
statements.  Cohen, 10 Vet. App. at 147.  And this credible 
supporting evidence cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

The veteran served during peacetime and the Vietnam Era; he 
had a tour in Vietnam as a member of an airborne unit.  The 
RO's decision notes that he alleges two stressors as cause 
for his PTSD:  (1) personal assaults and threats by other 
servicemembers; and (2) witnessing the death of unit members 
as they parachuted into Vietnam.   

The veteran's lay testimony contains references to varying 
events, even more than the two the RO mentioned.  However, he 
need only establish the occurrence of one alleged event to 
support his PTSD diagnosis.

The Board will first consider the record with respect to the 
veteran's assertion that he suffered a personal assault 
during service.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14I, which addressed PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In 
December 2005, M21-1, Part III was rescinded and replaced 
with a new manual, M21-1MR, which contains the same PTSD-
related information as M21-1, Part III.  The corresponding 
new citation for M21-1, Part III, 5.14I is 
M21-1MR IV.ii.1.D.14 and 15. 

The pertinent regulation (now codified at 38 C.F.R. 
§ 3.304(f)(3)) provides that, in cases of personal assault, 
evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3); see also M21-1MR IV.ii.1.D.14 and 
15. 

As recently stated by the Court in Bradford v. Nicholson, 20 
Vet. App. 200 (2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a [PTSD] claim that 
is based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that 
§ 3.304(f)(3) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the veterans 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C.A. § 7104.  

In this particular case at hand, the veteran asserts that he 
was assaulted on a number of occasions by other 
servicemembers.  For example, he alleges that another 
servicemember assaulted him and threatened his life.  The 
record contains a letter from another servicemember, M.S., 
dated in May 2007, which states that while he did not witness 
the alleged assault, he did witness the veteran's injuries, 
purportedly therefrom.  Moreover, he recalls that the veteran 
was frightened by this and consequently requested a transfer 
to get away from the alleged perpetrator.  M.S. details the 
veteran's transfer request was approved and that he 
subsequently was assigned to another duty position.  



In the SSOC, the RO concluded this statement from M.S. is not 
credible evidence of an in-service assault because M.S. did 
not witness the actual assault.  But as previously mentioned, 
the pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the veteran's 
service records may corroborate his account of the stressor 
incident, including, but not limited to, buddy statements 
from fellow service members.  Furthermore, evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources and may 
constitute credible evidence of the stressor, such as a 
request for a transfer to another military duty assignment.

The record on appeal contains a December 2006 letter from a 
VA counselor.  In this letter, the VA counselor states that 
"[c]omplications from a military-related trauma continue to 
have significantly negative impacts on [the veteran's] 
ability to function in normal daily life activities."  The 
letter continues to detail the veteran's symptoms, including 
depression, intrusive thoughts of the traumatic events, 
sleep disturbances, self-imposed social isolation, and 
anxiety.  

The record also contains an October 2006 SOC wherein the RO 
addresses the veteran's assertion that he was assaulted by a 
servicemember with a wire brush.  Indeed, the RO acknowledges 
the wire brush incident is documented in the veteran's 
service medical records.  However, the RO mentions in its 
denial of service connection that the veteran's PTSD 
diagnosis was made based on his citing another stressor, 
particularly his assertions regarding the deaths of his 
fellow airborne unit members while parachuting into Vietnam, 
which the RO maintains remains unverified.  Nevertheless, the 
Board finds the record contains evidence sufficient to 
establish that the veteran experienced an in-service personal 
assault, specifically a personal assault by another 
servicemember with a wire brush.



Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Here, the veteran has the required current diagnosis of PTSD, 
and there is evidence of an in-service personal assault with 
an indication that his PTSD may be associated with his 
military service.  However, there is insufficient evidence 
for VA to conclude there is a correlation between his PTSD 
and his military service.  So a medical opinion is needed to 
assist in making this important determination.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the downstream degree of disability and the 
effective date of an award.  The veteran should receive this 
required notice concerning his claim before his appeal is 
decided.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the service-connection claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

2.  Obtain the veteran's service 
personnel records.

Examine these records for evidence of 
transfer requests and subsequent 
transfers or reassignments of duty as 
alleged by the veteran and his lay 
witness, M.S., during the time period in 
question, as stated in the record.

3.  Schedule the veteran for a VA mental 
status examination to obtain a medical 
opinion indicating whether it is at least 
as likely as not (meaning 50 percent or 
more probable) that his diagnosis of PTSD 
is attributable to a stressful event 
during his military service.  Instruct 
the designated examiner that only a 
confirmed stressor can be cited as 
support for the diagnosis and its' 
relationship to the veteran's military 
service.  The stressful events he alleges 
include, but are not limited to:  (a) 
witnessing the death of his airborne unit 
members while parachuting into Vietnam; 
and (b) being personally assaulted by a 
fellow serviceman, including with a wire 
brush.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims folder must be made available 
to the examiner for a review of the 
pertinent medical and other history; this 
includes a complete copy of this remand.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of this remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


